FILED
                            NOT FOR PUBLICATION                               OCT 01 2013

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-10482

              Plaintiff - Appellee,              D.C. No. 5:10-cr-00149-EJD-1

  v.
                                                 MEMORANDUM*
ALFONSO CONTRERAS-LEON,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                     Argued and Submitted September 9, 2013
                            San Francisco, California

Before: SCHROEDER and BYBEE, Circuit Judges, and BATTAGLIA, District
Judge.**

       Alfonso Contreras-Leon appeals his conviction, after a guilty plea, of illegal

reentry in violation of 8 U.S.C. § 1326. He seeks to challenge the validity of his

1998 removal. Because he entered an unconditional guilty plea, he waived his

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Anthony J. Battaglia, United States District Judge for
the Southern District of California, sitting by designation.
right to appeal. See Fed. R. Crim. P. 11(a)(2). Even if there were some ambiguity

in connection with the waiver, however, his appeal would lack merit. The

subsequent removal in 2001 was also charged in the indictment and constituted an

independent basis for his conviction.

      The appeal is DISMISSED.




                                        2